Citation Nr: 0813773	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to service connection for low back pain, 
claimed as a herniated disc at the L5-S1 level with 
arthritis.

2.  Entitlement to service connection for right shoulder 
nerve damage.

3.  Entitlement to service connection for numbness of the 
right arm, claimed as secondary to right shoulder nerve 
damage.

4.  Entitlement to service connection for hearing loss.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran served on active duty in the military from June 
1986 to June 1992.  He also had subsequent service with the 
Army National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In December 2007, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  At the hearing, it was agreed that the record 
would be held open for 30 days to allow him to submit 
additional medical evidence.  He did not submit any 
additional evidence, so the claims will be considered based 
on the evidence of record.  

At the December 2007 hearing, the veteran indicated that he 
currently had ringing in his ears (i.e. tinnitus), which he 
believes is related to hearing loss.  Since this issue must 
be adjudicated separately, it is referred to the RO for 
appropriate action.  The Board does not have jurisdiction to 
consider it.  See 38 C.F.R. § 20.200 (2007). 

The veteran also filed a notice of disagreement (NOD) with 
the October 2005 denying direct service connection for 
headaches, kidney stones, gall bladder disease, and 
hyperparathyroidism.  In March 2006, he raised an alternative 
theory of entitlement, stating that he believed these 
symptoms were a result of "gulf war illness" (VA Form 21-
4138).  In the November 2006 statement of the case (SOC), the 
RO considered 38 U.S.C.A. § 1117, which provides a 
presumption of service connection for undiagnosed illnesses 
and certain chronic multisystem diseases under certain 
circumstances.  He did not, however, file a substantive 
appeal (VA Form 9 or equivalent statement) for these issues 
and they have not been certified on appeal.  So those claims 
are not before the Board.  38 C.F.R. § 20.200 (2007) (An 
appeal consists of a timely filed NOD in writing and, after a 
SOC has been furnished, a timely filed substantive appeal.)  

The issues of service connection for right shoulder and arm 
disabilities, and hearing loss are addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.
	
2.  The veteran's low back pain is not attributable to a 
known clinical diagnosis and is manifested by limitation of 
flexion to 75 degrees.  


CONCLUSION OF LAW

The veteran's low back pain was incurred or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.317, 4.3, 4.20, 4.71a, Diagnostic Codes (DCs) 5235-5243 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Since the Board is granting the claim for service connection 
for low back pain, the claim is substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  


Governing Statutes and Regulations

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time. 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.

38 C.F.R. § 3.317(a) further provides that VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense or 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to:  fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Legal Analysis

At the December 2007 hearing, the veteran stated that he 
injured his back during a forced march while carrying heavy 
equipment.  He said he was told he had a low back strain and 
was given Motrin.  He said the problem persisted and that he 
had recently been told by a doctor that he had arthritis and 
a herniated disc.  He later said he herniated a disc while 
moving Christmas presents in the early 1990s and went to a 
hospital in Maine, but could not remember the name of the 
hospital.

The veteran's service treatment records indicate he 
complained of a 1 1/2 month history of low back pain in January 
1990.  He denied any specific trauma, stating the pain began 
following a "hump."  The diagnosis was low back strain.  In 
June 1990, he complained of low back pain and limited motion.  
The diagnosis was mechanical low back pain.  In November 
1990, he complained of low back pain, stating it had begun 
during a 10-mile hump while carrying a full pack and 50 
caliber gun.  He had minimal tenderness to palpation and full 
range of motion.  X-rays were normal.  In May 1991, he 
complained of pain radiating down his left leg.  He was 
referred for an orthopedic consultation, but did not report 
for the examination because he said he was too busy.  The 
report of the May 1992 physical examination given prior to 
discharge indicates his spine was normal.  On the Report of 
Medical History, he said he had recurrent back pain.  

The report of the July 1996 physical examination given prior 
to the veteran's enlistment with the Army National Guard 
indicates his spine was normal.  On the Report of Medical 
History, he denied recurrent back pain.  On a June 1997 
Annual Medical Certificate, he denied any medical problems.  

A June 2004 record from New England Baptist Hospital 
indicates the veteran complained of low back pain radiating 
into his lower extremities.  He was given lumbar epidural 
steroid injections.  A specific diagnosis was not noted. 

The report of a July 2005 VA examination indicates the 
veteran complained of low back pain without radiation.  Range 
of motion of the thoracolumbar column was limited to 75 
degrees of forward flexion and 25 degrees lateral flexion 
bilaterally.  An X-ray of the lumbar spine was normal and 
disc space was well-preserved.  The diagnosis was chronic low 
back pain.  The VA examiner reviewed the veteran's claims 
file and opined that the pain was likely due to poor posture.  

The veteran's DD Form 214 indicates he received the Southwest 
Asia Service Medal, Kuwait Liberation Medal, and Combat 
Action Medal.  His military personnel records indicate he 
served in Saudi Arabia from January to April 1991.  

The veteran is a Persian Gulf veteran who has chronic low 
back pain that is not attributable to a known clinical 
diagnosis.  According to the July 2005 X-rays, his spine is 
normal.  The VA examiner suggested the pain was related to 
poor posture, but gave no specific diagnosis.  Attribution of 
the pain to poor posture would not preclude service 
connection under 38 U.S.C.A. § 1117, unless this was shown to 
be a supervening event that had occurred after the veteran's 
departure from the Gulf.  38 C.F.R. § 3.317(c)(2) (2007).  

Furthermore, the disability has manifested to a degree of 10 
percent or more.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, a 10 percent rating is 
warranted for forward flexion limited to 75 degrees.  38 
C.F.R. § 4.71a, DCs 5235-5243.  

The evidence indicates the veteran has a chronic disability 
of the low back that is not attributable to a known clinical 
diagnosis and has manifested to a degree of 10 percent or 
more.  Therefore, he is entitled to service connection for 
chronic low back pain due to an undiagnosed illness. 


ORDER

The claim for service connection for low back pain due to an 
undiagnosed illness is granted.


REMAND

At the December 2007 hearing, the veteran stated that he 
injured his right shoulder on an obstacle course when he fell 
and landed on his weapon.  He said a doctor told him that he 
had compressed nerves.  Since then, he said he has had loss 
of feeling in his right arm.  

The report of the July 2005 VA neurological examination 
indicates he had full motor power of both arms.  Fine 
movement of the hands was preserved.  There was no loss of 
light touch sensation of the arms.  The report of the July 
2005 examination for the joints indicates he had good motor, 
strength and sensation.  The right shoulder showed no 
swelling or pain to palpation.  The sensory examination was 
normal.  The X-rays were normal.  The VA examiner reviewed 
the veteran's claims file and opined that the right shoulder 
pain was more likely than not due to poor posture.  The 
examiner, however, did not comment on whether the veteran's 
complaints of loss of sensation in his right shoulder and arm 
were attributable to a known diagnosis or whether there were 
objective signs or symptoms which may be manifestations of 
undiagnosed illness.  Therefore, a remand is necessary so 
that the veteran can be scheduled for another VA examination.

At the December 2007 hearing, the veteran said he had seen an 
audiologist at the VA in September 2007.  A report of that 
evaluation is not currently of record.  VA is deemed to have 
constructive notice of the existence of any evidence, 
including treatment records, in the custody of a VA facility.  
See Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).  VA has a 
duty to seek pertinent records of treatment from VA 
facilities.  38 C.F.R. § 3.159(c)(2).  

The report of the August 2005 VA audiological examination 
indicates the veteran had left ear sensorineural hearing 
loss.  His right ear hearing acuity was within normal limits.  
The August 2005 VA examiner noted the veteran's entrance 
examination showed low normal/mild high frequency hearing 
loss in both ears and the separation examination showed low 
normal threshold at 3000 Hertz in the right ear and mild high 
frequency loss in the left ear.  The examiner stated that no 
threshold shifts were noted, but that hearing conservation 
data was reviewed and did indicate the presence of temporary 
threshold shifts during military service.  Unfortunately, the 
examiner did not provide an opinion as to whether the 
veteran's current hearing loss was incurred or aggravated by 
his military service.  So a remand is also required to obtain 
a VA opinion with regard to this.  

Accordingly, the claims for service connection for right 
shoulder and arm disabilities, and hearing loss are REMANDED 
for the following action:

1.  Obtain records of the VA audiological 
evaluation that was reportedly conducted 
in September 2007.  

2.  Schedule the veteran for a VA 
examination to determine whether his 
complaints of right shoulder pain and loss 
of sensation in the right arm are 
attributable to a diagnosed illness.  The 
examiner should review the claims folder.  

The examiner is advised that the veteran 
is competent to report in-service symptoms 
or injuries, a continuity of 
symptomatology since service, and current 
symptoms.  

The examiner should express an opinion as 
to whether the veteran's complaints of 
pain and numbness are attributable to a 
diagnosed illness.

If attributable to a diagnosed illness, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the diagnosed illness had its 
onset in service or is otherwise related 
to a disease or injury in service.  The 
examiner should provide a rationale for 
the opinion.  

If the complaints of pain and numbness are 
not attributable to a diagnosed illness, 
the examiner should report all 
manifestations of the illness.  The 
severity of such symptoms should also be 
noted.

3.  Schedule the veteran for a VA 
examination, including audiometric testing, 
to determine whether he has current hearing 
loss.  The examiner is should express an 
opinion as to whether any current hearing 
loss is at least as likely as not (meaning 
50 percent probability or greater) related 
to military service, including in-service 
noise exposure.  This includes indicating 
whether any pre-existing hearing loss was 
aggravated during service military service 
beyond its natural progression.  The 
examiner should review the claims folder.  
The examiner should provide a rationale for 
the opinion.

4.  If the claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


